DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  the limitation of “cause the computer to” in line to should be amended to read “cause the computer to perform the steps of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 6, line 3 recites “a third ultrasound wave”, line 4 recites “a third ultrasound echo”, line 5 recites “a third ultrasound echo data”, and line 7 recite “the third ultrasound echo data”. The limitation “third” makes the claim unclear, as there is not a “second” version of these limitations. For examination purposes, they will be considered as the second.

	Regarding claim 7, lines 1-4, 6, and 7 recite the limitation “third”, however there is no second version. For examination purposes, they will be considered as the second.

	Regarding claim 13, line 5 recites the limitation “a second preset condition”, however a first preset condition has not been set. For examination purposes, it will be considered the first preset condition.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 8, 10, and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yoshiara et al., (US20130096430A1).
Regarding claim 5, Yoshiara et al. discloses in Fig. 1 an ultrasound imaging method, comprising: 
obtaining a position information of an interventional object (100) inserted into a target object ( “…puncture needle 100 is a needle that is inserted in the subject…” [0026]; “detector 4 detects a position at a leading end of the puncture needle 100…” [0027]); 
determining, through a processor (fig. 1 [0028] scanning region determination unit 11), an optimized imaging parameter according to the position information ([0028] the scanning region determination unit 11 determines the position of the leading end of the needle as the center for the second scanning region); 
transmitting, through a probe (fig. 1 probe 2), a first ultrasound wave to the interventional object in at least one first angle according to the optimized imaging parameter, and receiving, through the probe, a first ultrasound echo returned from the interventional object to obtain a first ultrasound echo data (fig. 1 [0048] and [0049] scanning region determination unit can adjust the scanning region according to the position of the leading end of the puncture needle 100, and the probe would have an angle depending on the position); 
generating, through the processor, an ultrasound image of the interventional object according to the first ultrasound echo data (fig. 1 [0035] image generator 23 generates the image based on the scanning region); 
and obtaining an ultrasound image of the target object ([0028] first scanning region for a first ultrasonic scanning would results in an ultrasound image of the target object, first ultrasonic scanning is a wide scanning region), and combining, through the processor, the ultrasound image of the target object with the ultrasound image of the interventional object to obtain a combined image ([0061] the image generator 23 synthesizes the plural B-mode images corresponding to the transmissions of the plural ultrasonic waves, and generates a single B-mode image (a synthetic image)).

	Regarding claim 8, Yoshiara teaches the method of claim 5, wherein Yoshiara further teaches wherein the position information comprises a position of a needle tip of a puncture needle ([0027] detector 4 detects a position at a leading end of the puncture needle 100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al., (US20180296184A1) in view of Li et al., (CN105581813A)

Regarding claim 1, Naito teaches An ultrasound imaging method ([0002] ultrasound diagnostic apparatus), comprising:
transmitting, through a probe (2) ([0010] ultrasound diagnostic apparatus includes a probe with a transducer array), a first ultrasound wave to an interventional object (3) inserted into a target object, and receiving, through the probe, a first ultrasound echo returned from the interventional object to obtain a first ultrasound echo data ([0010] a first reception signal generates a first ultrasound image which includes a puncture needle inserted into the subject; [0077] fig. 7 S1 generating needle visibility image data);
generating, through a processor, a first ultrasound image of the interventional object according to the first ultrasound echo data ([0010] an image generation section that generates a first ultrasound image based on the first reception signal; [0077] image generation section 15 generates needle visibility image data);
receiving a first operation instruction ([0078] fig. 7 puncture needle extraction section 162 of image processing section 16 performs puncture needle extraction operations for extracting pixels corresponding to puncture needle 3 by using the needle visibility priority image data generated in step S1);
transmitting, through the probe, a second ultrasound wave to the interventional object, and receiving, through the probe, a second ultrasound echo returned from the interventional object to obtain a second ultrasound echo data ([0010] a second reception signal;[0079] fig. 7 S3 second reception signal is used to generate a second image);
generating, through the processor, a second ultrasound image of the interventional object according to the second ultrasound echo data ([0010] image generation section generates a second ultrasound image based on the second reception signal;[0079]fig. 7 S3 second reception signal is used to generate an image; [0071] for image quality priority mode, which corresponds to the second reception signal, it still images the needle and compares brightness values to find needle locations);
obtaining an ultrasound image of the target object ([0077] the image based on  the needle visibility image data is an ultrasound image), and combining, through the processor (fig. 2 puncture needle pixel synthesis section #163 [0080]), the ultrasound image of the target object with the second ultrasound image of the interventional object to obtain a combined image ([0080] fig. 7 S4 #163  generates a composite image data by combining pixels corresponding to puncture needle 3 extracted in S2 with image quality priority image date generated in step S3).
However Naito is silent regarding at least one first angle according to a first imaging parameter, determining, through the processor, a second imaging parameter according to the first operation instruction, and at least one first angle according to the second imaging parameter.
In the same ultrasound field of endeavor, Li teaches at least one first angle according to a first imaging parameter ([0014] the puncture angle of the needle is obtained and recorded as A and is then uploaded to the host), determining, through the processor, a second imaging parameter according to the first operation instruction ([0015] second imaging parameter is the strongest echo signal of the puncture needle, and is found within an angle range of B±45°, and where B = 90°-A), and at least one first angle according to the second imaging parameter ([0015] the angle is B = 90°-A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Naito with the angles and imaging parameters of Li, as this would form a clearer ultrasound image while making the entire puncture scanning work easier and more convenient (see Li [0018]).

Regarding claim 14, Naito teaches A non-transitory computer readable storage medium storing multiple instructions, wherein the multiple instructions, when being executed by a computer, cause the computer to ([0027] control section 11 includes CPU, ROM, RAM, HDD, SDD that performs control of the ultrasound diagnostic apparatus), comprising:
transmitting, through a probe ([0010] ultrasound diagnostic apparatus includes a probe with a transducer array), a first ultrasound wave to an interventional object inserted into a target object, and receiving, through the probe, a first ultrasound echo returned from the interventional object to obtain a first ultrasound echo data ([0010] a first reception signal generates a first ultrasound image which includes a puncture needle inserted into the subject; [0077] fig. 7 S1 generating needle visibility image data);
generating, through a processor, a first ultrasound image of the interventional object according to the first ultrasound echo data ([0010] an image generation section that generates a first ultrasound image based on the first reception signal; [0077] image generation section generates needle visibility image data);
receiving a first operation instruction ([0078] fig. 7 puncture needle extraction section 162 of image processing section 16 performs puncture needle extraction operations for extracting pixels corresponding to puncture needle 3 by using the needle visibility priority image data generated in step S1);
transmitting, through the probe, a second ultrasound wave to the interventional object, and receiving, through the probe, a second ultrasound echo returned from the interventional object to obtain a second ultrasound echo data ([0010] a second reception signal;[0079] fig. 7 S3 second reception signal is used to generate in image);
generating, through the processor, a second ultrasound image of the interventional object according to the second ultrasound echo data ([0010] image generation section generates a second ultrasound image based on the second reception signal;[0079]fig. 7 S3 second reception signal is used to generate an image; [0071] for image quality priority mode, which corresponds to the second reception signal, it still images the needle and compares brightness values to find needle locations);
obtaining an ultrasound image of the target object ([0077] the image based on  the needle visibility image data is an ultrasound image), and combining, through the processor ([0080]fig. 2 puncture needle pixel synthesis section #163), the ultrasound image of the target object with the second ultrasound image of the interventional object to obtain a combined image ([0080] fig. 7 S4 #163  generates a composite image data by combining pixels corresponding to puncture needle 3 extracted in S2 with image quality priority image date generated in step S3).
However Naito is silent regarding at least one first angle according to a first imaging parameter, determining, through the processor, a second imaging parameter according to the first operation instruction, and at least one first angle according to the second imaging parameter.
In the same ultrasound field of endeavor, Li teaches at least one first angle according to a first imaging parameter ([0014] the puncture angle of the needle is obtained and recorded as A and is then uploaded to the host), determining, through the processor, a second imaging parameter according to the first operation instruction ([0015] second imaging parameter is the strongest echo signal of the puncture needle, and is found within an angle range of B±45°, and where B = 90°-A), and at least one first angle according to the second imaging parameter ([0015] the angle is B = 90°-A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Naito with the angles and imaging parameters of Li, as this would form a clearer ultrasound image while making the entire puncture scanning work easier and more convenient (see Li [0018]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Naito as modified by Li as applied to claim 1 above, and further in view of Yoshiara.

Regarding claim 2, Naito as modified by Li teaches the method of claim 1, but fails to explicitly disclose wherein determining, through the processor, the second imaging parameter according to the first operation instruction comprises: obtaining a position information of the interventional object in response to the first operation instruction, wherein the position information comprises a position of a needle tip of a puncture needle; and determining, through the processor, the second imaging parameter according to the position of the needle tip of the puncture needle.
However in the same ultrasound field of endeavor, Yoshiara teaches wherein determining, through the processor ([0027] scanning region determination unit 11), the second imaging parameter according to the first operation instruction comprises: 
obtaining a position information of the interventional object in response to the first operation instruction ([0026] operator inserts the needle as an operation; [0027] detector 4 detects a position at the leading end of the puncture needle and generates data related to the detected position), wherein the position information comprises a position of a needle tip of a puncture needle ([0027] detector 4 detects a position at the leading end of the puncture needle and generates data related to the detected position); and 
determining, through the processor, the second imaging parameter according to the position of the needle tip of the puncture needle ([0028] the scanning determination unit 11 determines the second scanning region based on the position at the leading end of the puncture needle 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Naito as modified by Li with the position information of Yoshiara, as this the improved the accuracy of the ultrasonography in which the needle inserted in the subject is used can be provided (see Yoshiara [0098]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Naito as modified by Li as applied to claim 1 above, and further in view of Nishigaki et al., (US20170245831A1).

Regarding claim 3, Naito as modified by Li teaches the method of claim 1, wherein Naito further teaches wherein obtaining the ultrasound image of the target object comprises: 
transmitting, through the probe ([0010] a probe is used), an ultrasound wave to the target object and receiving, through the probe, an ultrasound echo returned from the target object to obtain an ultrasound echo data ([0010] a first reception signal generates a first ultrasound image which includes a puncture needle inserted into the subject; [0077] fig. 7 S1 generating needle visibility image data); and 
generating, through the processor, a B-mode ultrasound image of the target object according to the ultrasound echo data ([0032] image generation section 15 generates B-mode presentation of the instead of a subject).
However Naito as modified by Li fails to explicitly disclose a third ultrasound wave to the target object in at least one second angle, and a third ultrasound echo.
In the same ultrasound field of endeavor, Nishigaki teaches a third ultrasound wave to the target object in at least one second angle, and a third ultrasound echo ([0083] the third ultrasound beam has a different orientation direction, meaning a second angle, the third ultrasound beam would also result in a third ultrasound echo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Naito as modified by Li with the third ultrasound beam of Nishigaki, as this would reduce errors due to measurement environment and the resolution of the measurement of the position of a detection object can be improved (see Nishigaki [0141]).

Regarding claim 4, Naito as modified by Li and Nishigaki teaches the method of claim 3, wherein Naito further teaches wherein transmitting, through the probe, the ultrasound wave to the target object and receiving the ultrasound echo returned from the target object to obtain the ultrasound echo data comprises ([0010] a first reception signal generates a first ultrasound image which includes a puncture needle inserted into the subject; [0077] fig. 7 S1 generating needle visibility image data): 
transmitting, through the probe, the ultrasound wave to the target object according to the second imaging parameter or a preset imaging parameter and receiving, through the probe, the ultrasound echo returned from the target object to obtain the ultrasound echo data ([0010] a first reception signal generates a first ultrasound image which includes a puncture needle inserted into the subject; [0077] fig. 7 S1 generating needle visibility image data).
However Naito as modified by Li and Nishigaki fails to teach an angle, and an angle according to the second imaging parameter.
In the same ultrasound field of endeavor, Li teaches an angle according to the second imaging parameter ([0015] the angle is B = 90°-A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Naito as modified by Li and Nishigaki with the angles and imaging parameters of Li, as this would form a clearer ultrasound image while making the entire puncture scanning work easier and more convenient (see Li [0018]).
However the combination of Naito as modified by Li and Nishigaki are still silent regarding the third ultrasound wave, the second angle, and the third ultrasound echo.
In the same ultrasound field of endeavor, Nishigaki teaches the third ultrasound wave, the second angle, and the third ultrasound echo ([0083] the third ultrasound beam has a different orientation direction, meaning a second angle, the third ultrasound beam would also result in a third ultrasound echo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Naito as modified by Li with the third ultrasound beam of Nishigaki, as this would reduce errors due to measurement environment and the resolution of the measurement of the position of a detection object can be improved (see Nishigaki [0141]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiara as applied to claim 5 above, and further in view of Nishigaki.

Regarding claim 6, Yoshiara teaches the method of claim 5, wherein Yoshiara further teaches wherein obtaining the ultrasound image of the target object comprises:
transmitting, through the probe (fig. 1 probe 2), an ultrasound wave to the target object in at least an angle and receiving, through the probe, an ultrasound echo returned from the target object to obtain an ultrasound echo data (fig. 1 [0048] and [0049] scanning region determination unit can adjust the scanning region according to the position of the leading end of the puncture needle 100, and the probe would have an angle depending on the position.); and 
generating, through the processor, a B-mode ultrasound image of the target object according to the ultrasound echo data (fig. 1 [0035] image generator 23 generates the image based on the scanning region [0032] B mode may be used as the imaging mode).
However Yoshiara fails to explicitly disclose a third ultrasound wave to the target object in at least one second angle, and a third ultrasound echo.
In the same ultrasound field of endeavor, Nishigaki teaches a third ultrasound wave to the target object in at least one second angle, and a third ultrasound echo ([0083] the third ultrasound beam has a different orientation direction, meaning a second angle, the third ultrasound beam would also result in a third ultrasound echo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Yoshiara with the third ultrasound beam of Nishigaki, as this would reduce errors due to measurement environment and the resolution of the measurement of the position of a detection object can be improved (see Nishigaki [0141]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiara as Nishigaki applied to claim 6 above, and further in view of Li.

Regarding claim 7, Yoshiara as modified by Nishigaki teaches the method of claim 6, wherein Yoshiara further teaches wherein transmitting, through the probe (fig. 1 probe 2), the ultrasound wave to the target object and receiving the ultrasound echo returned from the target object to obtain the ultrasound echo data comprises (fig. 1 [0048] and [0049] scanning region determination unit can adjust the scanning region according to the position of the leading end of the puncture needle 100, and the probe would have an angle depending on the position): 
transmitting, through the probe, the ultrasound wave to the target object according to the second imaging parameter or a preset imaging parameter and receiving, through the probe, the ultrasound echo returned from the target object to obtain the ultrasound echo data (fig. 1 [0048] and [0049] scanning region determination unit can adjust the scanning region according to the position of the leading end of the puncture needle 100, and the probe would have an angle depending on the position).
However Yoshiara as modified by Nishigaki fails to teach an angle, and an angle according to the second imaging parameter.
In the same ultrasound field of endeavor, Li teaches an angle according to the second imaging parameter ([0015] the angle is B = 90°-A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Yoshiara and Nishigaki with the angles and imaging parameters of Li, as this would form a clearer ultrasound image while making the entire puncture scanning work easier and more convenient (see Li [0018]).
However the combination of Yoshiara as modified by Nishigaki with Li are still silent regarding the third ultrasound wave, the second angle, and the third ultrasound echo.
In the same ultrasound field of endeavor, Nishigaki teaches the third ultrasound wave, the second angle, and the third ultrasound echo ([0083] the third ultrasound beam has a different orientation direction, meaning a second angle, the third ultrasound beam would also result in a third ultrasound echo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Yoshiara as modified by Nishigaki and Li with the third ultrasound beam of Nishigaki, as this would reduce errors due to measurement environment and the resolution of the measurement of the position of a detection object can be improved (see Nishigaki [0141]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiara as applied to claim 8 above, and further in view of Tanaka et al., (US20170095226A1).

Regarding claim 9, Yoshiara teaches the method of claim 5, and while Yoshiara further teaches obtaining the position information of the interventional object inserted into the target object ([0044] the position sensor is a sensor that can detect position in real space using magnetism), and while Yoshiara does teach that the position sensor can detect the position in real space using magnetism, Yoshiara is silent regarding detecting, through a magnetic field sensor, a magnetic induction intensity generated by the puncture needle that is magnetized and determining, through the processor, the position of the needle tip of the puncture needle according to the magnetic induction intensity.
However in the same ultrasound field of endeavor, Tanaka teaches detecting, through a magnetic field sensor, a magnetic induction intensity generated by the puncture needle that is magnetized and determining, through the processor, the position of the needle tip of the puncture needle according to the magnetic induction intensity ([0038] the position sensor detects the intensity of the magnetic field, and that information is used determine the position of the puncture needle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Yoshiara with the magnetic field sensing position sensor of Tanaka, as this would improve workflow of the procedure due to the doctor being able to observe the needle and needle guide being displayed based on the positional information acquired by the position sensor (see Tanaka [0065]).

Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiara as applied to claim 5 above, and further in view of Pelissier et al., (US20180220995A1).

Regarding claim 10, Yoshiara teaches the method of claim 5, wherein Yoshiara further teaches wherein the optimized imaging parameter comprises at least one of an ultrasound scanning range, an ultrasound scanning depth, and a position of the ultrasound wave ([0028] the scanning region determination unit 11 determines the position is as the center for the second scanning region, which would include a scanning depth and a position of the focus of ultrasound wave).
However Yoshiara is silent regarding the position of the focus of the ultrasound wave.
In the same ultrasound field of endeavor, Pelissier teaches the focus of the ultrasound wave ([0052] “One example of a beamformer parameter that can be adjusted at act 420 is the focus position of the ultrasound signals being emitted.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Yoshiara with the focus position of Pelissier, as this would result in better images of tissues at the different depths, for example the resultant ultrasound image displays a brighter band where the focus position is (see Pelissier [0052].

Regarding claim 11, Yoshiara teaches the method of claim 8, wherein Yoshiara further teaches wherein determining, through the processor ([0028] scanning region determination unit 11), the optimized imaging parameter according to the position information comprises: 
determining, through the processor, a position of the first ultrasound wave according to the position of the needle tip of the puncture needle, wherein the needle tip of the puncture needle is within a range of the first ultrasound wave ([0028] the scanning region determination unit 11 determines the scanning region based on the position of the leading end of the puncture needle, and includes the position as the center of the scanning region).
However Yoshiara is silent regarding the focus of the ultrasound wave.
In the same ultrasound field of endeavor, Pelissier teaches the focus of the ultrasound wave ([0052] “One example of a beamformer parameter that can be adjusted at act 420 is the focus position of the ultrasound signals being emitted.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Yoshiara with the focus position of Pelissier, as this would result in better images of tissues at the different depths, for example the resultant ultrasound image displays a brighter band where the focus position is (see Pelissier [0052].

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiara as applied to claim 8 above, and further in view of Yamamoto et al., (US20190209125A1).

Regarding claim 12, Yoshiara teaches the method of claim 8, wherein Yoshiara further teaches wherein determining, through the processor ([0028]scanning region determination unit 11), the optimized imaging parameter according to the position information comprises ([0028] the scanning region determination unit 11 determines the position for scanning): 
determining, through the processor, a scanning range of the first ultrasound wave according to the position of the needle tip of the puncture needle ([0058] the local scanning region of the second ultrasonic scanning range is set), and a position of the needle tip of the puncture needle ([0028] second scanning region is based on the position of the leading end of the puncture needle). In addition, Yoshiara teaches that the image generator generates two-dimensional data constructed by pixels ([0035]).
However Yoshiara fails to explicitly disclose a distance to a longitudinal boundary of a display area of the ultrasound image of the target object meets a first preset condition.
In the same ultrasound field of endeavor, Yamamoto teaches a distance to a longitudinal boundary of a display area ([0097] distance between the tip of the needle and the boundary of region I and II, which would be a displayed area [0057] image display unit 30 ) of the ultrasound image of the target object meets a first preset condition ([0097] the distance would need to meet the threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Yoshiara with the distance and preset condition of Yamamoto, as both inventions relate to using ultrasound to detect a needle, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would be able to make such a combination, and the results of the method of Yoshiara incorporating a threshold value for the distance of the needle tip to a boundary that is displayed is reasonably predictable.

Regarding claim 13, Yoshiara teaches the method of claim 8, wherein Yoshiara further teaches wherein determining, through the processor ([0028]scanning region determination unit 11), the optimized imaging parameter according to the position information comprises ([0028] the scanning region determination unit 11 determines the position for scanning): 
determining, through the processor, a scanning range of the first ultrasound wave according to the position of the needle tip of the puncture needle ([0058] the local scanning region of the second ultrasonic scanning range is set), and a position of the needle tip of the puncture needle ([0028] second scanning region is based on the position of the leading end of the puncture needle). In addition, Yoshiara teaches that the image generator generates two-dimensional data constructed by pixels ([0035]).
However Yoshiara fails to explicitly disclose a distance to a longitudinal boundary of a display area of the ultrasound image of the target object meets a second preset condition.
In the same ultrasound field of endeavor, Yamamoto teaches a distance to a longitudinal boundary of a display area ([0097] distance between the tip of the needle and the boundary of region I and II, which would be a displayed area [0057] image display unit 30 ) of the ultrasound image of the target object meets a second preset condition ([0097] the distance would need to meet the threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Yoshiara with the distance and preset condition of Yamamoto, as both inventions relate to using ultrasound to detect a needle, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would be able to make such a combination, and the results of the method of Yoshiara incorporating a threshold value for the distance of the needle tip to a boundary that is displayed is reasonably predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshida et al., (US10524768B2) teaches a medical image diagnostic/processing apparatus and discloses taking a first image for a position of the tip of a needle, and a second medical image by scanning a second region with an object.
	Pelissier et al., (US10674995B2) teaches an ultrasound imaging instrument visualization system that may take three ultrasound images of a region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/           Examiner, Art Unit 3793                                                                                                                                                                                             
/SEAN D MATTSON/           Primary Examiner, Art Unit 3793